Loring, J.
This is a bill in equity seeking to have the defendant Peck directed to pay over to the plaintiff the pro*122ceeds of a mortgage note assigned to him by the plaintiff under the following circumstances:
In May, 1897, the plaintiff and his wife, Nellie M., Scofield, agreed to live separate and apart, and at that time executed this instrument in writing:
“In consideration that the said Columbus S. Scofield has this day assigned to Chauncey E. Peck a mortgage on property in Nebraska, securing a note of $1,200, which the said Peck is to hold for the benefit of said Nellie M. Scofield, the said Nellie M. Scofield hereby agrees that she will use said money so assigned to her for the support and care of the adopted child of the parties, to wit: Charles M. Scofield.
“.And she further agrees that she will so conduct herself towards said Charles M. Scofield that he will not in the future make demands upon the said Columbus S. Scofield for any help or for any money for his support.”
The mortgage note in question was assigned to the defendant Peck in pursuance of the foregoing instrument, and both the instrument and the note were delivered to him at that time. Peck has collected the note, and after spending a portion of the proceeds “-in accordance with the provisions of said trust,” has in his hands a balance of $1,217.09, to which he makes no claim for his own benefit.
Mrs. Scofield died in February, 1899 ; while she lived Charles lived with her. Since December, 1899, Charles has lived with the plaintiff “ at the plaintiff’s home in Bichford, in the State of Vermont,” and it is found by the judge “that the laws of the State of Vermont in regard to the support of minor children, whether natural or adopted, are substantially the same as in Massachusetts.”
The plaintiff’s claim is that Mrs. Scofield was the cestui que trust of the trust fund and not Charles M. Scofield, that the trust was for the limited purpose of supplying her with a fund with which to care for the child, and that having ended by her death without the trust fund having been exhausted, the fund goes to the plaintiff by way of a resulting trust. But we are of opinion that by the true construction of the instrument, which states the terms of the trust on which the mortgage note is held, although it is nugatory as an agree-*123merit, Charles M. Scofield is the beneficiary of the trust. It is true that it is there stated that the defendant Peck “ is to hold [the fund] for the benefit of said Nellie M. Scofield,” but that clause must be taken in connection with the rest of the instrument, in which it was provided that all the proceeds should be used by Mrs. Scofield for the support of Charles; and it was further provided that the plaintiff should not be thereafter answerable for the support of Charles and that his wife should be alone answerable therefor.
Taken as a whole, we are of opinion that Charles is the true beneficiary, and that the true interpretation of the clause we have referred to is that during the lifetime of Mrs. Scofield the trust fund was to be applied by her to the child’s support.
The only issue in this cause was the plaintiff’s rights in the fund. The bill was properly dismissed; but so far as the decree undertakes to go beyond that and to pass upon the correctness of the trustee’s account and to allow it, and to direct the defendant Peck to hold the fund in trust for Charles M. Scofield, it dealt with matters not before the court.

Decree dismissing hill affirmed.